Citation Nr: 0933382	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-39 630	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back pain syndrome.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to April 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO confirmed and continued the 20 percent 
evaluation assigned for the Veteran's low back pain syndrome.  
The Veteran appealed the June 2007 decision in March 2008.  
Following the receipt of additional evidence the RO issued a 
statement of the case in October 2008, which granted service 
connection for lumbar radiculitis of each lower extremity and 
assigned a 10 percent evaluation for each extremity.  In his 
December 2008 substantive appeal, the Veteran limited his 
appeal to the "20 percent evaluation for forward flexion of 
the thoracolumbar spine."  Thus, the appeal is limited to 
the issue listed on the cover page.  See 38 C.F.R. § 20.202.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On VA Form 9 received in December 2008, the Veteran indicated 
that he wanted to testify at a hearing before a Veterans Law 
Judge at the RO.  Thus, remand is necessary to schedule the 
Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




